DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is responsive to the amendment dated 5/4/21. Claims 1 and 7 - 15 are currently pending. Claims 2-6 and 16 are withdrawn. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings were received on 5/4/21.  These drawings are accepted, but objected to as noted below. 
The drawings are objected to because many of the reference numerals are not legible because of the line quality and hand annotations.  The below list is as comprehensive as is practicable, but it is not exhaustive.  Applicant is encouraged to view the PAIR copy of the drawings and make corrections as necessary. 
In figure 1, the reference numeral pointing to a bowl sidewall is not legible
In figure 9c, both instances of numeral “1376” are cramped and illegible. 
In figure 10, the reference numeral pointing to the toilet generally is not legible. It is not clear if it is an 1100, a 1300, or a 1700. 
  In figures 11A and 11D, the reference numeral pointing to the toilet generally is not legible. It is not clear if it is a 1200 or a 1700. 
In figure 12, all of the numerals appears to begin with “18” are difficult to read. 
In figure 15a, the numerals within the bowl are not legible. 
In figure 29, there is a small block to the rear of the toilet frame which appears to be labeled “2908” or “2901”, but in either case, is not legible.  
The reference numerals in figure 31 are cramped and very difficult to read, particularly those located within the interior of the frame structure.
In figure 39, it is not clear if the reference numeral at the edge of the base  is “262” or “2102”
In figure 55, it is not clear if the upper most reference numeral is “2816” or “2316.”  Similarly, the numeral below it is not legible. It is extremely difficult to determine what the final two numerals might be. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 8 is objected to because of the following informalities:  applicant should specify that the range in claim 8 is a further limitation of the range set forth in claim 7. The examiner recommends reciting --wherein the range is a range of 90 degrees-- (or something similar).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claim(s) 1 and 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Meiser (US 6,496,989).
Regarding claim 1, Meiser disclose and adjustable height toilet (fig. 1) comprising: a frame (60, 70, 61, 71) a bowl assembly (10) at least one bowl assembly actuator (34), wherein the at least one bowl assembly actuator is configured to translate the bowl assembly vertically with respect to the frame between a bowl position (fig. 1) and an upper position (fig. 5), and wherein the toilet has an overall height that remains constant as the bowl assembly is translated between the upper and lower positions (note that the bowl assembly moves along frame portion 60, 61 which is fixed in height, and the casing defined by 70 and 71 does not raise or lower with the bowl). 
    PNG
    media_image1.png
    479
    487
    media_image1.png
    Greyscale

Regarding claim 13, as shown in figure 2, the at least one bowl assembly comprises a pair (34) of linear actuators (col. 2, ln. 38-39).
Claim Rejections - 35 USC § 103
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiser, as applied to claim 1, in view of KR 20090076869 (hereinafter KR ‘869).
Regarding claims 7 and 8, Meiser shows all of the instant invention as discussed above, and further shows a base (lower portions of 60 and casing 70, 71) but does not show that it is rotational base assembly for securing the frame to the floor which is configured to rotate the frame about a vertical axis through a range of at least 30 degrees, or more specifically 90 degrees.  Attention is turned to KR ‘869 which teaches a toilet having a rotatable base assembly (10, 30) which enables a toilet to rotate about a vertical axis (see progression in figures 3a-b), by an amount that appears to be at least 30 degrees, and more specifically 90 degrees. It would have been obvious to have provided a rotatable base assembly for the toilet of Meiser to enable the frame to rotate so that the toilet can be moved out of the way to accommodate a user or other structures in the bathroom, depending on where it is installed (for example, a home vs a hospital).  KR ‘869 does not specifically provide that the range of movement is 30 degrees or 90 degrees. However, there is nothing in the record which establishes that the claimed dimension presents an unexpected result, is used for a particular purpose, or solves a stated problem. Therefore, one of ordinary skill in the art would expect the rotatable base of KR ‘869 of to perform equally well as applicant' s. It would have been obvious to have modified the device of Meiser and KR ‘869 to be rotatable through the angular range as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiser, as applied to claim 1, in view of Character (US 8,239,973). 
Regarding claim 9, Meiser shows all of the instant invention as discussed above, and further shows a toilet seat with an upper surface (34, top of), but does not show a plurality of fluid conduits extending between the upper surface and a fluid outlet.  Attention is turned to Character which teaches a toilet seat (fig. 5) having an upper surface (top of 20) and a plurality of fluid conduits (25, 27) extending between the upper surface and a fluid outlet (29 to 28).  It would have been obvious to the ordinary artisan to have provided fluid conduits and an outlet so that the toilet seat can be connected to a ventilation system for odor removal. 
Claims 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meiser and Character, as applied to claim 9, in view of KR101140280 (hereinafter KR ‘280).
Regarding claims 10-12, Meiser as modified shows all of the instant invention as discussed above, but does not show a seat cleaner configured to move along a length of a seat portion by an actuator. Attention is turned to KR ‘280 which teaches a toilet seat cleaner (120, 125) and an actuator (151, 156) configured to move the cleaner along a length of the seat portion (see A and B in phantom, fig. 2). The cleaner is configured to direct steam (from 140) towards the upper surface of the seat via nozzles (130,135)(abstract). The cleaner also includes a UV light emitter (160, 165)(see p. 2 of previously supplied attached translation) which directs UV light to the upper surface. It would have been obvious to include a UV and steam cleaner in the device of Meiser as modified in order to enhance the cleanliness of the seat after use. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiser, as applied to claim 1, in view of Tyler (US 5,271,105). 
Regarding claim 14, Meiser shows all of the instant invention as discussed above, but does not show a vacuum flush system. Attention is turned to Tyler which teaches that it is known to flush a toilet using a vacuum system (34)(fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a vacuum waste system in the toilet of Meiser so that the toilet can be used on vehicles or aircraft or in low water environments for enhanced cleaning and effective removal of waste. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiser, as applied to claim 1, in view of Plate et al. (US 2011/0113540 hereinafter Plate).
Regarding claim 15, Meiser as applied to claim 1 shows all of the instant invention as discussed above, but does not show a retractable bidet assembly.  Attention is turned to Plate which teaches that it is known to include a retractable bidet (40)(fig. 5a, 5b) in a toilet bowl assembly. It would have been obvious to the ordinary artisan at the time of effective filing to have provided a bidet on the toilet of Meiser for enhanced cleaning.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Meiser is now being used to teach that which was lacking in Rodgers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  Glasow (US 5,199,113) and Trymon (US 4,441,218) both show vertically actuated toilets representative of the general state of the art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                       /ERIN DEERY/Primary Examiner, Art Unit 3754